Citation Nr: 0819999	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  01-04 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen the veteran's claim for entitlement to service 
connection for a gastrointestinal disorder and, if so, 
whether the reopened claim should be granted.

2.	Entitlement to service connection for hypertension.

3.	Entitlement to a compensable rating for allergic 
rhinitis and sinusitis.

4.	Entitlement to an initial rating in excess of 50 percent 
for an anxiety disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from September 1981 
to April 1988.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

In May 2002, the veteran testified during a hearing at the RO 
before the undersigned.  A transcript of that hearing is of 
record.  

In April and December 2003, the Board remanded the veteran's 
case that included his claims for service connection for 
back, skin, and psychiatric disorders, to the RO for further 
development.  In a May 2007 rating decision, the RO granted 
service connection for psoriasis, degenerative disc disease 
of the lumbar spine, and an anxiety disorder, that were 
awarded compensable disability evaluations.  The RO's action 
represents a full grant of the benefits sought as to these 
matters. 

Further, in his written statement received in June 2007, the 
veteran asserted that he was totally and permanently disabled 
due to his service-connected psychiatric disorder, and 
essentially raised a claim for a total rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).  This matter is referred to the RO for 
appropriate development and adjudication.
 
The claims of entitlement to service connection for 
hypertension and a gastrointestinal disorder and an initial 
rating in excess of 50 percent for an anxiety disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.	An October 1988 RO rating decision denied the veteran's 
claim for service connection for gastroenteritis on the 
basis that the disorder was not currently shown.  The 
veteran was notified in writing of the RO's 
determination and his appellate rights and did not 
appeal

2.	In a June 1998 rating decision, the RO declined to find 
that new and material evidence had been received to 
reopen the veteran's claim recharacterized as 
entitlement to service connection for gastroenteritis 
and/or irritable bowel syndrome (IBS).  The veteran was 
notified in writing of the RO's decision and his 
appellate rights and did not appeal.

3.	The evidence added to the record since the June 1998 
rating decision bears directly and substantially upon 
the specific matter under consideration regarding 
service connection for a gastrointestinal disorder, and 
is so significant as to warrant readjudication of the 
merits of the claim on appeal.

4.	The objective and probative medical evidence of record 
demonstrates that the veteran's service-connected 
allergic rhinitis and sinusitis is manifested by 
complaints of nasal congestion and dryness, diagnoses of 
controlled rhinitis, with no x-ray evidence of 
sinusitis, and no clinical evidence of allergic rhinitis 
or sinusitis of incapacitating episodes requiring 
prolonged antibiotic treatment, headaches, pain, or 
purulent discharge or crusting.  Clinical findings of 
fungal pharyngitis have been associated with medication 
prescribed for the veteran's service-connection skin 
disability and complaints of nasal and throat dryness 
have been associated with treatment for non-service-
connected obstructive sleep apnea.


CONCLUSIONS OF LAW

1.	Evidence received since the June 1998 rating decision 
that declined to find that new and material evidence was 
submitted to reopen a claim for service connection for 
gastroenteritis and/or IBS is new and material and the 
claim for service connection for a gastrointestinal 
disorder may be reopened.  38 U.S.C.A. §§ 5100-5103A, 
5106, 5107, 5108, 7105 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.156(a) (2001), effective prior to August 
29, 2001.

2.	The schedular criteria for a compensable evaluation for 
the veteran's service-connected allergic rhinitis and 
sinusitis are not met.  38 U.S.C.A. §§ 1155, 5103-5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.27, 4.97, Diagnostic Code (DC) 6599-6510 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court acknowledged in Pelegrini 
that where, as here, the § 5103(a) notice was not mandated at 
the time of the initial AOJ decision, the AOJ did not err in 
not providing such notice.  Rather, the appellant has the 
right to content complying notice and proper subsequent VA 
process.  Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In the May and 
October 2007 supplemental statements of the case (SSOCs), the 
RO provided the veteran with notice consistent with the 
Court's holding in Dingess.  Thus, there can be no 
possibility of prejudice to him.  As set forth herein, no 
additional notice or development is indicated in the 
appellant's claims. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudications, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In letters dated in January 2003 and March 2004, the RO 
informed the appellant of its duty to assist him in 
substantiating him claims under the VCAA and the effect of 
this duty upon him claims.  The Board therefore conclude that 
appropriate notice has been given in this case.  

Furthermore, regulations implementing the VCAA also include a 
new definition of new and material evidence.  The new 
definition applies only to claims to reopen filed on or after 
August 29, 2001 and, as the instant petition to reopen was 
filed in December 1999, it does not apply here.

As to the veteran's application to reopen his claim for 
service connection for a gastrointestinal disorder, the 
record on appeal is sufficient to resolve the matter as to 
whether the claim should be reopened.  As this claim is, in 
fact, being reopened and then remanded, any potential 
violation of the Court's holding in Kent v. Nicholson, 20 
Vet. App. 1 (2006) (VCAA notice requirements with respect to 
reopening claims), is moot.

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), requires 
that VA notify the claimant that, to substantiate a claim: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board is aware that the January 2003 and 
March 2004 VCAA letters do not contain the level of 
specificity set forth in Vazquez-Flores.  However, the Board 
does not find that any such procedural defect constitutes 
prejudicial error in this case because of the evidence of 
actual knowledge on the part of the veteran and other 
documentation in the claims file reflecting such notification 
that a reasonable person could be expected to understand what 
was needed to substantiate the claims.  See Sanders v. 
Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).  

In this regard, the Board is aware of the veteran's written 
statement received in June 2007 to the effect that he 
unemployable due to his psychiatric disability.  He also 
reported that he was in receipt of Social Security 
Administration (SSA) disability benefits since 1994 for a 
psychiatric disorder.  It can only be concluded that he does 
not consider his allergic rhinitis and sinusitis condition to 
have a significant effect on his employability.  

Therefore, the Board does not view the disability at issue to 
be impacted by the second requirement of Vazquez-Flores, and 
no further analysis in that regard is necessary.  

Finally, the January 2001 statement of the case (SOC) and the 
September 2001 and May and October 2007 SSOCs set forth the 
rating criteria applicable to the allergic rhinitis and 
sinusitis disability.  The veteran was accordingly made well 
aware of the requirements for increased ratings for this 
disability pursuant to the applicable rating criteria, and 
such action thus satisfies the third notification requirement 
of Vazquez-Flores.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims files, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	New and Material Evidence

The RO, in a decision dated in October 1988, denied the 
veteran's claim of entitlement to service connection for 
gastroenteritis.  The RO found at the time that there was no 
medical evidence of the currently claimed disorder.  The 
veteran was notified in writing of the RO decision and did 
not appeal, and it became final.

The evidence of record at the time of the RO's October 1988 
decision that denied the veteran's claim of entitlement to 
service connection for gastroenteritis included the veteran's 
service treatment records.  When examined for entry into 
Officer Candidate School (OCS), in March 1981, the veteran's 
gastrointestinal system was normal and he was found qualified 
for OCS.  On a report of medical history completed in March 
1985, when he was examined for reenlistment, it was noted 
that the veteran had sea sickness-nausea, a gastrointestinal 
disability was not noted on examination at that time, and he 
was found qualified for reenlistment into service.

A clinical record dated on February 6, 1988 indicates that 
the veteran was seen for complaints of vomiting and diarrhea 
with headaches and ear pain.  He had mild nausea.  The 
assessment was gastroenteritis and mild fluid depletion and 
he was advised to take clear liquids for a day.  When seen 
for follow-up the next day, his gastroenteritis was 
considered resolved.  In April 1988, when examined for 
separation from service, a gastrointestinal abnormality was 
not noted. 

Also of evidence at the time of the RO's October 1988 
decision was a July 1988 VA examination report indicating 
that the veteran said his gastroenteritis seemed to be 
improving.  No abnormalities in the digestive system were 
found on examination and a gastrointestinal disorder was not 
diagnosed.

In December 1997, the RO received the veteran's request to 
reopen his claim.  Evidence added to the record at that time 
includes VA medical records, dated from April 1988 to April 
1998, that reflect his treatment for a psychiatric disorder, 
variously diagnosed as chronic paranoid schizophrenia, major 
depression with psychotic features, and an anxiety disorder, 
that was treated with prescribed medications.  

The VA medical records also show that the veteran had 
gastroesophageal reflex disease (GERD) in June 1997, IBS 
versus GERD in December 1997, and IBS in March 1998, when the 
record also shows he had an anxiety disorder, although only 
probable IBS was noted by a different examiner the next day.  

In a June 1998 rating decision, the RO declined to reopen the 
veteran's previously denied claim characterized as service 
connection for gastroenteritis and/or IBS.  The veteran was 
notified in writing of the RO's actions and did not appeal 
and the decision became final.

The June 1998 rating decision was final based upon the 
evidence then of record. However, a previously finally denied 
claim will be reopened if new and material evidence is 
submitted. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the 
Board determines that the evidence is new and material, the 
case is reopened and evaluated in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In making this determination, the Board must look at 
all of the evidence submitted since the time that the claim 
was finally disallowed on any basis, not only since the time 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
June 1998 decision, which was the most recent final 
adjudication that disallowed the veteran's claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a), as in 
effect prior to August 29, 2001, see infra.  See Hodge v. 
West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence that is 
solely cumulative or repetitious in character will not serve 
as a basis for reconsideration of a previous decision.  
Moreover, Hodge stressed that under the regulation new 
evidence could be material if that evidence provided "a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings decision."  
Hodge at 1363.

The changes to 38 C.F.R. § 3.156(a) that define new and 
material evidence are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his current 
claim was filed in December 1999, the regulations in effect 
prior to August 29, 2001 are for application.  

As noted, an application to reopen the veteran's current 
claim was received by the RO in December 1999.  The evidence 
added to the record includes the veteran's oral and written 
statements, records considered by the SSA in its award of 
disability benefits, VA and non-VA medical records, dated 
from 1988 to 2007, some duplicative of those previously 
considered by the RO, and the veteran's oral and written 
statements in support of his claim.

The SSA records show that the veteran was found to be totally 
disabled and eligible for benefits, according to a March 1998 
record indicating that he was unable to work due to an 
affective mood disorder.  Other SSA records reflect that he 
was held to be unable to work since October 1994 primarily 
due to a psychiatric disorder variously diagnosed as 
dysthymia and paranoid schizophrenia and other functional 
psychotic disorders and, secondarily, to anxiety related 
disorders (noted on a March 1998 SSA record)

An October 1998 private medical record indicates that results 
of an upper endoscopy were normal. 
During his May 2002 Board hearing, the veteran testified that 
his "nerves" affected his other disorders (see hearing 
transcript, page 17).  The veteran indicated that doctors at 
the VA medical center in Loma Linda, California, said that 
his psychiatric disorder caused or aggravated his skin and 
gastrointestinal disorders, and his hypertension.  

The more recent VA medical records, dated during 2006 and 
2007, include diagnoses of IBS and severe GERD and reflect 
that the veteran took multiple prescribed medications for his 
service-connected psychiatric, back, and skin disabilities.  
The records also indicate that results of an 
esophagogastroduodenoscopy (EGD) performed in June 2006 were 
normal.  

As noted above, the veteran has asserted that he has a 
gastrointestinal disorder and that the disorder had its 
origin during his period of active service.  His service 
medical records note that he was treated for gastroenteritis 
in February 1988 that resolved.

The evidence received since the June 1998 decision consists 
of the veteran's written and oral statements.  The veteran 
testified that he experienced gastrointestinal problems that 
physicians have attributed to "nerves" and the VA medical 
records include recent diagnoses of IBS ad severe GERD and 
reflect that he takes multiple prescribed medications for his 
service-connected anxiety disorder, degenerative disc 
disease, and psoriasis.  This evidence is new, and does bear 
directly on the question of whether the veteran has a 
gastrointestinal disorder related to active military service, 
including a service-connected disability.  In the Board's 
opinion, this evidence provides a more complete picture of 
the veteran's disability and its origin, and thus does bear 
directly and substantially upon the specific matter under 
consideration and is so significant as to warrant 
reconsideration of the merits of the claim on appeal.  See 
Hodge, supra.  Thus, this evidence is new and material, and 
we may reopen the veteran's claim of entitlement to service 
connection for a gastrointestinal disorder.  The credibility 
of this evidence is presumed for the purposes of reopening.

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted, nor is a grant of service connection assured.  
Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).  Here, as noted below in the Remand, the Board is 
requesting additional development with respect to the 
underlying claim of service connection for a gastrointestinal 
disorder, and will issue a final decision once that 
development is complete, if the case is ultimately returned 
to the Board.


III.	Increased Rating

Service connection for allergic rhinitis and sinusitis was 
granted by the RO in the October 1988 rating decision based, 
in large measure, on service treatment records documenting 
treatment in service for allergies, and findings of an August 
1988 VA ear, nose, and throat (ENT) examination.  That 
examination report reflects diagnoses of probable allergic 
rhinitis and possible chronic sinusitis by history.  The RO 
assigned a noncompensable disability evaluation under DC 
6599-6510.

In December 1999, the RO received the veteran's current claim 
for a compensable rating for his allergic rhinitis and 
sinusitis disability.

Evidence added to the record includes VA medical records and 
examination reports, dated from 1988 to 2007.  The records 
reflect that, in 1995, the veteran was diagnosed with 
obstructive sleep apnea.

A March 2000 VA outpatient record indicates that the veteran 
had hoarseness from rhinitis or continuous positive airway 
pressure (CPAP) and that his other medical issues included 
rhinitis.  

A February 2001 VA outpatient record shows that the veteran 
had severe obstructive sleep apnea for which he used CPAP.  
This record includes rhinitis among the veteran's "other" 
medical issues and does not indicate that he took prescribed 
medication for it.  It was also noted that he had hoarseness 
and "d/t air" from CPAP. 

During his May 2002 Board hearing, the veteran testified that 
his problems involved clogging in his nose with intermittent 
bleeding when he blew his nose and dryness (see hearing 
transcript, pages 3-4).  He also had breathing problems and 
fainting spells that he associated with his nasal problem and 
that cleared when he blew his nose (Id. at 4-5).  The veteran 
said he was treated in a VA emergency room for fainting 
spells approximately two years ago (Id. at 5).  He believed 
he took prescribed medication daily for his disorder (Id. at 
6).  

In December 2003, VA medical records indicate that the 
veteran was treated for laryngitis and pharyngitis, thought 
possibly secondary to rhinitis, GERD, and sleep apnea.  
Amoxicillin, Claritin, and steroid nasal medication were 
prescribed.  The December 2003 records show that the 
veteran's prescribed medications included Amoxicillin taken 
several times a day for infection and Flunisolide nasal 
inhaler used several times each day.  When seen again in the 
middle of December, the assessment was 
laryngitis/pharyngitis, resolving, and the veteran was 
advised to continue taking the Amoxicillin and using the 
Flunisolide.

January 2004 VA medical records reflect the veteran's 
complaints of persistent hoarseness and dry throat with no 
fevers, cough, or sputum.  He used a CPAP nightly.  On 
examination, he was noted to have a very dry throat and oral 
mucosa with hoarseness that improved slightly while in the 
room.  The assessment was hoarseness "d/t" dry throat for 
which the veteran needed a humidifier for CPAP and a need to 
increase his fluid intake.  A new CPAP machine was 
subsequently issued to the veteran.

According to February 2004 VA medical records, the veteran's 
prescribed medications no longer included Amoxicillin and 
Flunisolide. 

A report of a March 2004 maxillofacial computed tomography 
(CT) included an impression of CT of the sinuses with mild-
moderate mucosal inflammatory changes within the frontal and 
maxillary sinuses.    

In March 2004, the veteran underwent VA examination.  
According to the examination report, the examiner reviewed 
the veteran's computerized VA medical record.  The veteran 
complained of an inability to sleep due to sleep apnea, 
daytime somnolence, and copious nasal discharge.  He had a 
history of sleep apnea that was followed in the VA clinic for 
the past 10 years and was last seen approximately seven or 
eight years ago.  Surgeries were completed in an attempt to 
alleviate sleep apnea that included a septoplasty, bilateral 
inferior turbinectomy, a "UPPP", a hyaloids suspension, and 
genioglossus advancement.  The surgeries were temporarily 
effective in alleviating sleep apnea but the veteran 
continued to gain weight.  He said that he weighed 185 pounds 
when he was discharged from service in 1988 and currently 
weighed 320 pounds.  Due to his weight gain, the veteran's 
sleep apnea worsened.  He said he currently had trouble 
breathing through the nose and there were copious amounts of 
yellow discharge from his nose.  However, he denied dyspnea 
at rest or exertion.  He claimed sleep apnea that was not 
witnessed.  He had no speech impairment and there were "no 
signs of sinusitis".  

On examination, the veteran had bilateral clear tympanic 
membranes and external auditory canal.  On nasal exam, the 
veteran had a straight septum with a posterior septal 
perforation.  The nasal airway was patent.  Oral examination 
revealed a soft palate as evidence of previous palatoplasty.  
There was good oropharyngeal airway.  Upon prior respiration, 
the veteran had no sense of stridor.  There were no obvious 
neck masses.  His lungs were clear to auscultation, 
bilaterally, and his heart exam was normal.  It was noted 
that the veteran was heavily obese.  In the diagnoses, the 
examiner said there was no senescence in the larynx and there 
was no facial disfigurement.  

An April 2004 VA medical record indicates that the veteran's 
rhinitis was controlled.

In May 2004, the veteran underwent VA examination to evaluate 
his sinus and allergy disability.  He complained of itchy, 
runny eyes and continuous runny nose with occasional nasal 
congestion.  He did not report any facial pain, halitosis, or 
dental pain.  It was noted that the veteran's history was 
complicated because he had obstructive sleep apnea in the 
past and underwent a septoplasty, uvulopalatopharyngoplasty 
and hyoid myotomy with suspension as well as tracheostomy in 
the past for his obstructive sleep apnea.  He did not report 
any trauma in service to his head and neck.  The veteran did 
not report the presence of any toxic substances to which he 
was exposed.

On examination, it was noted that the veteran was alert and 
oriented.  Examination of his ears revealed that the 
bilateral external auditory canals were filled with cerumen 
and the examiner could not visualize the tympanic membranes.  
Examination of the veteran's nose revealed that he had a 
fairly straight septum.  He had somewhat boggy mucosa but no 
pus, polyps, or rhinorrhea were seen.  Examination of his 
orophyarynx and oral cavity revealed that his uvula was 
removed.  The veteran had a patent oropharyngeal airway and 
his tongue was mobile.  He had a soft floor of mouth.  No 
masses or lesions were seen.  He had a very thick neck and 
was morbidly obese.  The VA examiner noted that, based on the 
veteran's history and clinical findings, allergic rhinitis 
was a very, very common medical condition.

VA outpatient records, dated from 2005 to 2007, indicate that 
the veteran used an Albuterol inhaler for wheezing and 
shortness of breath.

The VA outpatient records dated during December 2005 indicate 
that the veteran complained of having a sore throat and 
hoarseness.  It was noted that he was started on Enbrel in 
September 2005 (to treat his psoriasis). 

During January and February 2006, the veteran continued to 
complain of a sore throat.  January 2006 records indicate 
that the veteran stopped taking Enbrel in November 2005.  He 
did not have any fever, cough, rhinorrhea or odynophasia.  
The diagnosis was recurrent oropharyngeal candidiasis in an 
immunocompromised patient, and an ENT consultation was 
scheduled.  

March 2006 VA medical records indicate that the veteran had 
controlled rhinitis.  It was also noted that he saw an ENT 
specialist who noted that the veteran had severe GERD and a 
gastrointestinal evaluation was arranged.  

When seen in the VA outpatient clinic in October 2006, it was 
noted that the veteran was getting fungal pharyngitis but the 
pharyngitis was clear and he was advised to restart the 
Enbrel.  

In December 2006, the veteran underwent a VA dermatology 
examination regarding the etiology of his claimed skin 
disorder.  According to the examination, the veteran's claim 
file was reviewed by the examiner.  It was noted that the 
veteran had severe nasal and sinus allergies, and was under 
treatment for that in service, including steroid course, that 
may have contributed to his psoriasis as they were withdrawn.  
After service, he was tested for allergies and had highly 
positive tests to many allergens, including milk and grasses, 
and was started on a program of densensitatization 
treatments.  

A May 2007 VA outpatient record indicates that the veteran's 
"other" medical issues included rhinitis-worsening 
hoarseness.   The examiner noted that the veteran's heavy 
breathing and hyperventilation was more related to anxiety 
and not cardiac related.  Severe GERD with hoarseness was 
also noted and his medications included Amoxicillin.

The present appeal involves the veteran's claim that the 
severity of his service-connected allergic rhinitis and 
sinusitis warrants a higher disability rating.  Disability 
evaluations are determined by the application of the Schedule 
for Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service- connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran's service-connected allergic rhinitis and 
sinusitis is currently assigned a noncompensable disability 
evaluation under DC 6599-6510.  In the assignment of 
diagnostic code numbers, hyphenated diagnostic codes may be 
used. Injuries will generally be represented by the number 
assigned to the residual condition on the basis of which the 
rating is determined.  Hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the specific basis for 
the evaluation assigned. The additional code is shown after a 
hyphen.  38 C.F.R. § 4.27.  Diagnostic Code  6599 is used to 
identify diseases of the nose and throat.  The veteran's 
allergic rhinitis and sinusitis is rated as analogous to 
sinusitis under DC 6510.  See 38 C.F.R. § 4.97, DC 6510.

Under the General Rating Formula for Sinusitis (Diagnostic 
Codes 6510 through 6514), sinusitis detected by x-ray only, 
warrants a 0 percent rating.  Id.  One or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment or, three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting 
warrants a 10 percent rating.  Id.  Three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non- incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting warrants a 30 percent rating.  Id. 
Note: An incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  38 C.F.R. § 
4.97.

Thus, the Board observes that, in order to warrant an 
increased, that is to say, 10 percent evaluation for 
veteran's service-connected allergic rhinitis and sinusitis, 
there must be demonstrated clinical evidence of one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting 4 to 6 weeks) antibiotic treatment, or 
three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, purulent 
discharge, or crusting.

Upon review of the probative and objective medical evidence 
of record, the Board is of the opinion that a compensable 
rating is not warranted for the veteran's service-connected 
allergic rhinitis and sinusitis.  As is clear from the above, 
the noncompensable evaluation currently in effect for the 
veteran's service-connected allergic rhinitis and sinusitis 
is appropriate.  This is so, because the veteran's sinusitis 
is, at present, asymptomatic.  In fact, in March 2004, the VA 
examiner expressly reported no signs of sinusitis.  While it 
is true that, during December 2003 and early 2004, the VA 
medical records indicate that the veteran had laryngitis and 
pharyngitis, thought possibly secondary to rhinitis, GERD, 
and sleep apnea for which antibiotic medication and a nasal 
inhaler were prescribed, the treatment lasted barely a month.  
 
Furthermore, although in 2004, the veteran complained of 
hoarseness and a dry throat, he had no fevers, cough or 
sputum.  His CPAP was replaced in January and he was advised 
to increase his fluid intake.  Additionally, while the March 
2004 CT showed mild-moderate mucosal inflammatory changes 
within the frontal and maxillary sinuses, the March 2004 
examiner found no signs of sinusitis and reported a good 
oropharyngeal airway.  

As well, in late 2005 and 2006, while the veteran again 
experienced problems with hoarseness and a sore throat, such 
findings were attributed to a thrush infection caused by 
taking Enbrel for his service-connected skin disability.  The 
medication was discontinued in November 2005 and subsequently 
restarted later in 2006.  In fact, in March 2006, the VA 
records show that the veteran's rhinitis was controlled and, 
in October 2006, he was noted to have fungal pharyngitis.

In addition, while the veteran was provided with an Albuterol 
inhaler for wheezing and shortness of breath, in May 2007 a 
VA physician speculated that the veteran's heavy breathing 
and hyperventilation was more related to anxiety than cardiac 
problems, although the veteran's "other issues" included 
rhinitis, worsening his hoarseness.  More importantly, there 
has been and continues to be no clinical evidence of 
incapacitating episodes, or headaches, pain, purulent 
discharge, or crusting requisite to the assignment of an 
increased evaluation.

Although the veteran testified to having nasal congestion and 
dryness that he attributed to his service-connected allergic 
rhinitis and sinusitis, the objective medical evidence of 
record does not support this statement.  Rather, the record 
does show that the veteran's complaints of hoarseness and a 
dry throat were attributed to his CPAP use, and such 
complaints have not been characterized by reported headaches, 
pain, and purulent discharge or crusting.

As such, for the reasons stated above, the preponderance of 
the objective medical evidence of record is against the 
veteran's claim for a compensable rating for his service-
connected allergic rhinitis and sinusitis.  Moreover, the 
evidence is not so evenly balanced as to allow for the 
application of reasonable doubt. 38 U.S.C.A. § 5107(b).


ORDER

New and material evidence having been received, the claim for 
service connection for a gastrointestinal disorder is 
reopened, and the appeal is, to that extent, granted.

A compensable rating for the veteran's service-connected 
allergic rhinitis and sinusitis is denied.


REMAND

First, the veteran seeks service connection for a 
gastrointestinal disorder.  Service medical records show that 
he was treated for gastroenteritis in February 1988 that 
resolved.  VA medical records, dated from 1988 to 2007, 
include diagnoses of severe GERD and IBS.  The records also 
reflect that he takes multiple prescribed medications for his 
service-connected anxiety disorder, psoriasis, and 
degenerative disc disease.

The veteran also seeks service connection for hypertension.  
During his May 2002 Board hearing, the veteran testified that 
his "nerves" caused him to be hypertensive (see hearing 
transcript, page 17).  He further testified that he did not 
have problems with hypertension in service and was initially 
diagnosed with it approximately two years earlier (Id.).  The 
veteran stated that doctors at the VA medical center in Loma 
Linda, California, said that his psychiatric disorder caused 
or aggravated his skin and gastrointestinal disorders, and 
his hypertension.

The VA medical records, dated from 2005 to 2007, reflect 
diagnoses of hypertension that was controlled and for which 
the veteran took prescribed medication.

To establish service connection for a disability on a 
secondary basis, there must be evidence sufficent to show 
that a current disability exists and that the current 
disability was either caused by or aggravated by a service- 
connected disability.  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  Additionally, when aggravation of a nonservice-
connected disability is proximately due to or the result of a 
service-connected disorder, such disability shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Id.; see also Fed. Reg.52744-52747 
(Sept. 7, 2006) (now codified at 38 C.F.R. § 3.310(b) (2007).

Here, the Board is of the opinion that the veteran should be 
afforded a VA examination to determine the etiology of any 
gastrointestinal disorder or hypertension found to be 
present, including whether the veteran has a gastrointestinal 
disorder or hypertension due to his service-connected anxiety 
disorder, or another service-connected disability.

Second, in the May 2007 rating decision noted above, the RO 
granted service connection and an initial 50 percent rating 
for an anxiety disorder.  Thereafter, in an undated written 
statement received in June 2007, the veteran expressly 
disagreed with the evaluation assigned to his psychiatric 
disability.  The Board construes the veteran's written 
statement received in June 2007 as a timely notice of 
disagreement (NOD) as to the issue of entitlement to an 
initial rating in excess of 50 percent for an anxiety 
disorder.  Accordingly, the Board is required to remand this 
issue to the RO for issuance of a SOC.  See Manlincon v. 
West, 12 Vet. App. 238 (1999) (NOD initiates review by the 
Board of the RO's denial of the claim, and bestows 
jurisdiction on the Court, so the Board must remand such 
issue to the RO, for issuance of an SOC)

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should issue a statement of 
the case regarding the issue of 
entitlement to an initial rating in 
excess of 50 percent for an anxiety 
disorder.  Then, if, and only if, the 
veteran completes his appeal by filing 
a timely substantive appeal as to this 
issue, should that claim should be 
returned to the Board.

2.	The RO/AMC should obtain all VA medical 
records regarding the veteran's 
treatment, for the period from October 
2007 to the present, and any private 
medical records identified by him.  If 
any records are unavailable, a note to 
that effect should be placed in the 
claims files and the veteran and his 
representative so advised in writing.

3.	Then, the veteran should be scheduled 
for appropriate VA medical 
examination(s), performed by a 
physician, to determine the etiology of 
any diagnosed gastrointestinal disorder 
and hypertension found to be present.  
The veteran's medical records, 
particularly his service medical 
records, should be reviewed by the 
examiner prior to examination.  A 
complete history of the claimed 
disorders should be obtained from the 
veteran.  All indicated tests and 
studies should be conducted and all 
clinical findings should be reported in 
detail.  The examiner(s) is(are) 
requested to respond to the following 
questions:

a.	Does the appellant currently have 
disorders manifested by GERD, IBS 
or other chronic gastrointestinal 
disability (or disabilities), or 
hypertension?

b.	The examiner(s) should be 
requested to provide an opinion 
concerning the etiology of any 
diagnosed gastrointestinal 
disorder found to be present, to 
include whether it is at least as 
likely as not (i.e., at least a 
50-50 degree of probability) that 
any such disorder noted was caused 
by military service, including the 
findings noted in February 1988 
(noting treatment for 
gastroenteritis that resolved), or 
whether such an etiology or 
relationship is unlikely (i.e., 
less than a 50-50 probability).

c.	If the veteran is found to have a 
gastrointestinal disorder, or 
hypertension, the examiner(s) 
is(are) requested to render an 
opinion as to the relative 
likelihood that the 
gastrointestinal disorder, or 
hypertension, is proximately due 
to or caused by the veteran's 
service-connected anxiety disorder 
(or psoriasis or degenerative disc 
disease).  The degree of 
gastrointestinal disorder, or 
hypertension, that would not be 
present but for the service-
connected anxiety disorder (or 
psoriasis or degenerative disc 
disease) should be identified.

d.	A rationale should be provided for 
all opinions expressed.  The 
veteran's claims files should be 
made available to the examiner(s) 
in conjunction with the 
examination(s), and the 
examination report(s) should 
indicate whether the examiner(s) 
reviewed the veteran's medical 
records.

NOTE: The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but rather 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is as medically sound 
to find in favor of causation 
as it is to find against it.

4.	 Thereafter, the RO/AMC should 
readjudicate the veteran's claims for 
service connection for a 
gastrointestinal disorder and 
hypertension.  If the benefits sought 
on appeal remain denied, the veteran 
and his representative should be 
provided with a SSOC.  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal since the October 2007 SSOC.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


